COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 SERGIO RENE MONTEJANO,                        '
                                                               No. 08-12-00235-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               168th District Court
 THE STATE OF TEXAS,                           '
                                                             of El Paso County, Texas
                                               '
                            State.
                                               '               (TC# 20090D05687)




                                          ORDER

       The Court GRANTS the Appellant=s third motion for extension of time to file the brief

until April 16, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John L. Williams, Appellant’s Attorney, prepare the

Appellant=s brief and forward the same to this Court on or before April 16, 2013.

       IT IS SO ORDERED this 3rd day of April, 2013.


                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.